Alliance Natl. Ins. Co. v Absolut Facilities Mgt., LLC (2016 NY Slip Op 04370)





Alliance Natl. Ins. Co. v Absolut Facilities Mgt., LLC


2016 NY Slip Op 04370


Decided on June 8, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
THOMAS A. DICKERSON
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2014-04132
 (Index No. 6840/13)

[*1]Alliance National Insurance Company, respondent,
vAbsolut Facilities Management, LLC, appellant.


Lipsius-BenHaim Law LLP, Kew Gardens, NY (Ira S. Lipsius and David BenHaim of counsel), for appellant.
Jaspan Schlesinger LLP, Garden City, NY (Linda S. Agnew of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for breach of contract, the defendant appeals from a judgment of the Supreme Court, Nassau County (Bucaria, J.), entered June 5, 2014, which, upon an order of the same court dated March 17, 2014, granting the plaintiff's motion for summary judgment on the complaint, is in favor of the plaintiff and against it in the principal sum of $377,598.
ORDERED that the judgment is affirmed, with costs.
The essential elements of a cause of action to recover damages for breach of contract are the existence of a contract, the plaintiff's performance pursuant to the contract, the defendant's breach of its contractual obligations, and damages resulting from the breach (see Legum v Russo, 133 AD3d 638, 639). In support of its motion for summary judgment, the plaintiff established its prima facie entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320, 324).
In opposition, the defendant failed to raise a triable issue of fact. There is a presumption of the legality of a contract (see Brearton v De Witt, 252 NY 495, 500) and, contrary to the defendant's contention, it failed to raise a triable issue of fact as to whether the contract was illegal. Accordingly, the Supreme Court properly granted the plaintiff's motion for summary judgment on the complaint and awarded the plaintiff the damages it sought.
RIVERA, J.P., DICKERSON, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court